        Case 5:20-mj-00013-JLT Document 6 Filed 07/16/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 5:20-MJ-00013 JLT
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    GEORGE GARCIA,                            )
                                                )
15                    Defendant.                )
                                                )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the
18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Alekxia Torres is APPOINTED to represent the above defendant in this case
22   effective nunc pro tunc to July 14, 2020. This appointment shall remain in effect until further
23   order of this court.
24
25
     IT IS SO ORDERED.
26
         Dated:     July 15, 2020                              /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE
28
